Citation Nr: 0100663	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hemorrhagic fever.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for osteoarthritis of 
the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel
INTRODUCTION

The veteran had active service from December 1945 to November 
1948 and from October 1950 to October 1953.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1999 rating decision of the St. Petersburg, Florida, 
Regional Office (RO) which determined that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for hemorrhagic fever; 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for diabetes 
mellitus, hypertension, and osteoarthritis of the knees; and 
denied the claims.  In July 1999, the veteran submitted a 
notice of disagreement with both the RO's determination that 
new and material evidence had not been submitted to reopen 
his claim of entitlement to service connection for 
hemorrhagic fever and the denial of service connection for 
diabetes mellitus and osteoarthritis of the knees.  In August 
1999, the RO issued a s statement of the case to the veteran 
and his accredited representative which addressed the issues 
of whether new and material evidence had been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hemorrhagic fever and service connection for 
diabetes mellitus and osteoarthritis of the knees.  In 
September 1999, the veteran submitted a substantive appeal.  
In November 1999, the local accredited representative 
submitted a notice of disagreement with the denial of service 
connection for hypertension.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The veteran may have submitted an informal claim of 
entitlement to service connection for depression.  It appears 
that the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Acting Member 
of the Board cannot have jurisdiction of the issue.  38 
C.F.R. § 19.13 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


FINDINGS OF FACT

1.  In May 1955, the VA denied service connection for 
hemorrhagic fever.  The veteran was informed in writing of 
the adverse decision and his appellate rights in May 1955.  
He did not submit a notice of disagreement with the decision.  

2.  The documentation submitted since the May 1955 rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSION OF LAW

The May 1955 rating decision denying service connection for 
hemorrhagic fever is final.  New and material evidence 
sufficient to reopen a claim for service connection for 
hemorrhagic fever has not been presented.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, the 
VA may then proceed to evaluate the merits of the claim after 
ensuring that its duty to assist the veteran has been 
fulfilled.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  




I.  Prior Final VA Decisions

In February 1954, the VA denied service connection for 
hemorrhagic fever as the claimed disorder was not shown by 
the evidence of record.  The veteran was informed in writing 
of the adverse decision and his appellate rights in February 
1954.  He did not submitted a notice of disagreement with the 
decision.  

The evidence upon which the VA formulated its February 1954 
rating decision may be briefly summarized.  The service 
medical records then incorporated into the record made no 
reference to hemorrhagic fever.  The report of the veteran's 
October 1953 physical examination for service separation does 
not refer to hemorrhagic fever or chronic hemorrhagic fever 
residuals.  In his October 1953 Veteran's Application for 
Compensation or Pension (VA Form 8-526), the veteran advanced 
that he was treated for hemorrhagic fever during June 1953.  

Additional service medical records were subsequently 
incorporated into the record.  In May 1954, the VA reopened 
the veteran's claim and again denied service connection for 
hemorrhagic fever.  The VA determined that the claimed 
disorder had not been incurred in or aggravated during active 
service.  The veteran was informed in writing of the adverse 
decision in June 1954.  He did not submit a notice of 
disagreement with the decision.  

The additional documentation considered by the VA consists of 
service medical records associated with the veteran's second 
period of active service and a May 1954 written statement 
from Frank DeFurio, M.D.  The service medical records 
indicate that the veteran was treated for a fever, malaise, 
and gastrointestinal complaints.  Impressions of a possible 
upper respiratory infection, probable gastroenteritis, 
"ruleout hemorrhagic fever," "ruleout malaria," possible 
enteric fever, and possible polio were advanced.  The written 
statement from Dr. DeFurio conveys that the veteran was 
hospitalized with a fever, generalized malaise, and bloody 
stools for several weeks while serving in Korea.  The doctor 
diagnosed and treated the veteran for colitis.  

Additional service medical records were subsequently 
incorporated into the record.  In May 1955, the VA reopened 
the veteran's claim and confirmed and continued the prior 
denial of service connection for hemorrhagic fever.  The VA 
determined that the evidence submitted since the May 1954 
rating decision did not warrant any change in the prior 
denial of service connection for the claimed disorder.  The 
veteran was informed in writing of the adverse decision in 
May 1955.  He did not submit a notice of disagreement with 
the decision.  

The additional documentation considered by the VA consists of 
additional service medical records and the report of a 
September 1954 VA examination for compensation purposes.  A 
May 1954 Army case summary indicates that the veteran was 
hospitalized and treated for a confirmed diagnosed of 
hemorrhagic fever in June 1953.  Upon discharge from the 
hospital, he was found to be recovered and returned to duty.  
At the September 1954 VA examination for compensation 
purposes, the veteran presented an inservice history of 
hemorrhagic fever.  No hemorrhagic fever residuals were 
specifically identified.  The veteran was diagnosed with 
external and internal hemorrhoids and a spastic colon.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the May 1955 rating decision 
denying service connection for hemorrhagic fever consists of 
VA clinical documentation, private clinical documentation, 
and written statements from the veteran and the veteran's 
wife.  The VA and private clinical documentation makes no 
reference to hemorrhagic fever or chronic residuals thereof.  
The veteran's written statements reiterate that he was 
treated for hemorrhagic fever during active service.  The 
statements are essentially cumulative of his previous 
statements to the effect that he was treated for hemorrhagic 
fever during active service and currently manifested chronic 
residuals thereof.  When the claim was previously denied, 
there was no competent evidence of any chronic hemorrhagic 
fever residuals.  The recent submissions have not cured this 
defect.  

After reviewing the additional documentation, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for hemorrhagic fever.  Notwithstanding this fact, 
the Board views its discussion as sufficient to inform the 
veteran and his accredited representative of the elements 
necessary to reopen his previously denied claim, and to 
explain why his current application to reopen his claim 
fails.  Graves v. Brown, 9 Vet. App. 172, 173; Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for hemorrhagic fever is denied.  


REMAND

The veteran asserts that service connection is warranted for 
diabetes mellitus, 


osteoarthritis of the knees, and hypertension as the claimed 
disorders were manifested secondary to his inservice 
hemorrhagic fever.  Initially, the Board observes that the RO 
denied the veteran's claims of entitlement to service 
connection for diabetes mellitus, osteoarthritis of the 
knees, and hypertension upon its determination that the 
veteran had not submitted well-grounded claims.  The statutes 
governing the adjudication of claims for VA benefits have 
recently been amended so as to remove the requirement of the 
submission of a well-grounded claim.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claims for 
service connection have not been considered under the amended 
statutes.  Therefore, the claims must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The local accredited representative has submitted a timely 
notice of disagreement with the denial of service connection 
for hypertension.  The RO did not subsequently issue either a 
statement of the case or a supplemental statement of the case 
to the veteran and his accredited representative which 
addressed that issue.  The Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not subsequently issued a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 
Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

2.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for diabetes mellitus 
and osteoarthritis of the knees.  

3.  The RO should then issue a statement 
of the case or supplemental statement of 
the case to the veteran and his 
accredited representative which addresses 
the issue of the veteran's entitlement to 
service connection hypertension.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	J. T. HUTCHESON
Acting Member, Board of Veterans' Appeals

 



